Case 1:19-cv-00110-MAC-ZJH Document 59 Filed 03/16/21 Page 1 of 1 PageID #: 199




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 DAVID SMITH,                                     §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:19-CV-110
                                                  §
 LANCE C. KNOD, et al.,                           §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff David Smith, an inmate confined at the Estelle Unit, proceeding pro se, brought

 this lawsuit pursuant to 42 U.S.C. § 1983.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends granting the defendants’ motion to dismiss.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.

                                              ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

 correct, and the report of the Magistrate Judge is ADOPTED. It is

          ORDERED that the defendants’ motion to dismiss is GRANTED. A final judgment will

 be entered in this case in accordance with the Magistrate Judge’s recommendation.


           SIGNED at Beaumont, Texas, this 16th day of March, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
